Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.352 Filed 02/12/21 Page 1 of 29




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN DOE 1 and JOHN DOE 2,

         Plaintiffs,

v.

REV. MIROSLAW KROL, and the                    Case No: 2:20-cv-13287
ORCHARD LAKE SCHOOLS (“OLS”),                  Hon. Denise Page Hood
a Michigan non-profit corp.,

         Defendants.

 Jennifer B. Salvatore (P66640)          Alex L. Alexopoulos (P40547)
 Salvatore, Prescott, Porter & Porter,   Matthew D. Wellington (P78281)
 PLLC                                    Starr, Butler, Alexopoulos & Stoner,
 105 East Main St.                       PLLC
 Northville, MI 48167                    Attorneys for Defendant OLS
 (248) 679-8711                          20700 Civic Center Dr., Ste. 290
 salvatore@sppplaw.com                   Southfield, Michigan 48076
 chaney@sppplaw.com                      (248) 864-4931
                                         ala@starrbutler.com
 Ward Powers (P33739)                    mwellington@starrbutler.com
 Jonnie Powers (P78823)
 Law Offices of Ward M. Powers           Roy H. Henley (P39921)
 302 W. Main St.                         Jessica E. McNamara (P81885)
 Northville, MI 48167                    Thrun Law Firm, P.C.
 (248) 347-1700                          Attorneys for Defendant Krol
 wpowers@powerslawoffices.com            2900 West Rd., Ste. 400
                                         East Lansing, MI 48823
 Attorneys for Plaintiffs                (517) 374-8864
                                         rhenley@thrunlaw.com


DEFENDANT ORCHARD LAKE SCHOOLS’ ANSWER TO COMPLAINT,
 LIMITED RELIANCE UPON AND OBJECTION TO JURY DEMAND,
              AND AFFIRMATIVE DEFENSES

{00081630.DOCX}
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.353 Filed 02/12/21 Page 2 of 29




          Defendant Orchard Lake Schools (“OLS”) through its attorneys, Starr,

Butler, Alexopoulos & Stoner, PLLC, states as follows for its Answer to Plaintiffs’

Complaint:

                                     INTRODUCTION

         1.       OLS denies the allegations in this paragraph for the reason that they are

untrue.

         2.       To the extent the allegations contained in this paragraph are directed at

OLS, it denies them for the reason that they are untrue. OLS neither admits nor

denies the allegations that are directed at Defendant Rev. Miroslaw Krol (“Krol”)

for the reason that they are directed to another party and therefore no answer is

required.

         3.       To the extent the allegations contained in this paragraph are directed at

OLS, it denies them for the reason that they are untrue. OLS neither admits nor

denies the allegations that are directed at Krol for the reason that they are directed

to another party and therefore no answer is required.

         4.       OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and, therefore, no

answer is required.

         5.       OLS neither admits nor denies the allegations contained in the first

sentence of this paragraph for the reason that they are directed to another party and,


{00081630.DOCX}                                2
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.354 Filed 02/12/21 Page 3 of 29




therefore, no answer is required. OLS denies the remaining allegations contained in

this paragraph for the reason that they are untrue.

         6.       OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

                                         PARTIES

         7.       Upon information and belief, OLS admits only that John Doe 1 is a

priest who attended a seminary in Poland, that he was ordained in 2015, that he

currently resides in New Jersey, and that he served as a priest in New Jersey until

June 2018 when he became the Vice Chancellor of OLS. OLS denies the remaining

allegations contained in this paragraph for the reason that they are untrue.

         8.       Upon information and belief, OLS admits only that John Doe 2 is a

resident of Illinois, that he is married and has a child, that he began working as the

Polish Mission Director in April 2018, and that he was terminated in January 2020

for his poor performance and other inappropriate actions. OLS neither admits nor

denies the allegations regarding the length of John Doe 2’s marriage for the reason

that OLS is without knowledge or information sufficient to form a belief as to the

truth thereof and therefore leave Plaintiffs to their proofs. OLS denies the remaining

allegations in this paragraph for the reason that they are untrue.

         9.       OLS admits the allegations contained in this paragraph.

         10.      OLS admits the allegations contained in this paragraph.


{00081630.DOCX}                               3
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.355 Filed 02/12/21 Page 4 of 29




                              JURISDICTION AND VENUE
         11.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they constitute conclusions of law for which no answer

is required.

         12.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they constitute conclusions of law for which no answer

is required.

         13.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they constitute conclusions of law for which no answer

is required.

                               FACTUAL ALLEGATIONS

         14.      In response to the first sentence of this paragraph, OLS admits only that

Krol studied at OLS’ seminary before transferring to the seminary in New Jersey in

the late 1990 to complete his studies. OLS denies the remainder of the allegations

contained in the first sentence of this paragraph for the reason that they are untrue.

OLS neither admits nor denies the remaining allegations contained in this paragraph

for the reason that OLS is without knowledge or information sufficient to form a

belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         15.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leave Plaintiffs to his proofs.
{00081630.DOCX}                                4
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.356 Filed 02/12/21 Page 5 of 29




         16.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         17.      OLS admits only that Krol served as a Dean and as Vice Rector of the

Seminary at OLS from 2006 to 2011 and lived on OLS’ campus at that time. OLS

neither admits nor denies the remaining allegations for the reason that OLS is

without knowledge or information sufficient to form a belief as to the truth thereof

and therefore leaves Plaintiffs to their proofs. To the extent the remainder of the

allegations contained in this paragraph are directed to OLS, OLS denies them for the

reason that they are untrue.

         18.      OLS admits the allegations contained in the first sentence of this

paragraph. OLS neither admits nor denies the remaining allegations contained in

this paragraph for the reason that OLS is without knowledge or information

sufficient to form a belief as to the truth thereof and therefore leaves Plaintiffs to

their proofs.

         19.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.




{00081630.DOCX}                              5
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.357 Filed 02/12/21 Page 6 of 29




         20.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         21.      Upon information and belief, OLS admits the allegations contained in

the third sentence of this paragraph. OLS neither admits nor denies the remaining

allegations contained in this paragraph for the reason that OLS is without knowledge

or information sufficient to form a belief as to the truth thereof and therefore leaves

Plaintiffs to their proofs.

         22.      OLS admits the allegations contained in the first sentence of this

paragraph. OLS denies the remaining allegations contained in this paragraph for the

reason that they are untrue.

         23.      OLS admits only that Krol was appointed as Chancellor and Chief

Executive Officer of OLS in 2017. OLS denies the remaining allegations contained

in this paragraph for the reason that they are untrue.

         24.      OLS denies that Krol brings significant money into OLS for the reason

that this allegation is untrue. OLS neither admits nor denies the remainder of the

allegations contained in this paragraph for the reason that OLS is without knowledge

or information sufficient to form a belief as to the truth thereof and therefore leaves

Plaintiffs to their proofs.




{00081630.DOCX}                              6
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.358 Filed 02/12/21 Page 7 of 29




         25.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         26.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         27.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         28.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         29.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         30.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         31.      OLS admits only that John Doe 1 began serving as OLS’ Vice

Chancellor in June 2018. OLS neither admits nor denies the remaining allegations

contained in this paragraph for the reason that OLS is without knowledge or




{00081630.DOCX}                              7
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.359 Filed 02/12/21 Page 8 of 29




information sufficient to form a belief as to the truth thereof and therefore leaves

Plaintiffs to their proofs.

         32.      OLS admits only that John Doe 2 was hired as the Polish Mission

Director at OLS in April 2018. OLS neither admits nor denies the allegations

contained in the second sentence of this paragraph for the reason that OLS is without

knowledge or information sufficient to form a belief as to the truth thereof and

therefore leaves Plaintiffs to their proofs. OLS denies the remaining allegations

contained in this paragraph for the reason that they are untrue.

         33.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that the phrase “worked under” is so vague as to not permit

a meaningful response. To the extent a response is deemed required, OLS denies

the allegations contained in this paragraph for the reason that they are untrue.

         34.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiff to their proofs.

         35.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.




{00081630.DOCX}                            8
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.360 Filed 02/12/21 Page 9 of 29




         36.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         37.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         38.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         39.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         40.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         41.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.




{00081630.DOCX}                            9
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.361 Filed 02/12/21 Page 10 of 29




         42.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         43.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         44.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required. To the extent it is directed to OLS, it denies the allegations

contained therein for the reason that they are untrue.

         45.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         46.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         47.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.




{00081630.DOCX}                              10
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.362 Filed 02/12/21 Page 11 of 29




         48.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         49.      To the extent the allegations contained in this paragraph are directed at

OLS, it denies them for the reason that they are untrue. OLS neither admits nor

denies the allegations that are directed at Krol for the reason that they are directed

to another party and therefore no answer is required.

         50.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         51.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         52.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         53.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.




{00081630.DOCX}                               11
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.363 Filed 02/12/21 Page 12 of 29




         54.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         55.      OLS neither admits nor denies the first sentence in this paragraph for

the reason that OLS is without knowledge or information sufficient to form a belief

as to the truth thereof and therefore leaves Plaintiffs to their proofs. OLS denies the

remaining allegations contained in this paragraph for the reason that they are untrue.

         56.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         57.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         58.      OLS neither admits nor denies the allegations contained in the first

sentence of this paragraph for the reason that OLS is without knowledge or

information sufficient to form a belief as to the truth thereof and therefore leaves

Plaintiffs to their proofs. OLS denies the remaining allegations contained in this

paragraph for the reason that they are untrue.

         59.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.


{00081630.DOCX}                              12
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.364 Filed 02/12/21 Page 13 of 29




         60.      OLS admits only that John Doe 1 returned to New Jersey in October

2019. OLS neither admits nor denies the remaining allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         61.      OLS admits only that another priest replaced John Doe 1. To the extent

the allegations contained in this paragraph are directed at OLS, it denies them for

the reason that they are untrue. OLS neither admits nor denies the allegations that

are directed at Krol for the reason that they are directed to another party and therefore

no answer is required.

         62.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         63.      To the extent the allegations contained in this paragraph are directed at

OLS, it denies them for the reason that they are untrue. OLS neither admits nor

denies the allegations that are directed at Krol for the reason that they are directed

to another party and therefore no answer is required.

         64.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.




{00081630.DOCX}                               13
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.365 Filed 02/12/21 Page 14 of 29




         65.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         66.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

         67.      OLS denies the allegations contained in the first sentence of this

paragraph for the reason that they are untrue. With regard to the second sentence of

this paragraph, OLS admits only that Mr. Roland was removed from the Board of

Regents for reasons that were unrelated in any way to the allegations Plaintiffs made

against Krol. OLS denies all of the allegations contained in this paragraph that are

inconsistent with the foregoing answers for the reason that they are untrue.

         68.      OLS admits only that John Doe 2 met with Todd Covert, Chief

Operating Officer of OLS, in private on January 15, 2020 and accused Krol of

propositioning him and that Mr. Covert told John Doe 2 that the allegations would

be investigated. OLS denies all of the allegations contained in this paragraph that

are inconsistent with the foregoing answer for the reason that they are untrue.

         69.      OLS admits only that on January 17, 2020, OLS sent John Doe 2 a

letter, which letter speaks for itself. OLS denies the remainder of the allegations

contained in this paragraph for the reason that they are untrue.


{00081630.DOCX}                             14
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.366 Filed 02/12/21 Page 15 of 29




         70.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         71.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         72.      OLS admits only that John Doe 3 was returned to the Archdiocese of

Patterson in March 2020 due to his poor performance. OLS neither admits nor denies

the remaining allegations contained in this paragraph for the reason that OLS is

without knowledge or information sufficient to form a belief as to the truth thereof

and therefore leaves Plaintiffs to their proofs.

         73.      Upon information and belief, OLS denies the allegations contained in

this paragraph for the reason that they are untrue.

         74.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         75.      OLS admits only that in August 2020 Plaintiffs’ counsel sent a letter to

OLS, which letter speaks for itself. OLS neither admits nor denies the remaining

allegations contained in this paragraph for the reason that OLS is without knowledge

or information sufficient to form a belief as to the truth thereof and therefore leaves

Plaintiffs to their proofs.




{00081630.DOCX}                               15
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.367 Filed 02/12/21 Page 16 of 29




         76.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that OLS is without knowledge or information sufficient to

form a belief as to the truth thereof and therefore leaves Plaintiffs to their proofs.

                                         COUNT I
                                ASSAULT & BATTERY
                           (by all Plaintiffs against OLS Krol)

         77.      OLS incorporates and realleges each and every answer stated in

response to the preceding paragraphs as if fully stated and set forth herein.

         78.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         79.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         80.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         81.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.




{00081630.DOCX}                            16
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.368 Filed 02/12/21 Page 17 of 29




         82.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         83.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         84.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

                                   COUNT II
       VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT –
                     HOSTILE WORK ENVIRONMENT
                                M.C.L. § 37.2701
             (by all Plaintiffs against Defendants Krol and OLS)

         85.      OLS incorporates and realleges each and every answer stated in

response to the preceding paragraphs as if fully stated and set forth herein.

         86.      OLS admits that John Doe 2 was an employee of OLS from April 2018

until January 2020. OLS neither admits nor denies the remaining allegations

contained in this paragraph for the reason that they constitute conclusions of law for

which no answer is required.




{00081630.DOCX}                            17
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.369 Filed 02/12/21 Page 18 of 29




         87.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they constitute conclusions of law for which no answer

is required.

         88.      OLS admits that John Doe 1 was an employee of OLS from June 2018

until October 2019. OLS neither admits nor denies the remaining allegations

contained in this paragraph for the reason that they constitute conclusions of law for

which no answer is required.

         89.      To the extent the allegations contained in this paragraph are directed at

OLS, it denies them for the reason that they are untrue. OLS neither admits nor

denies the allegations that are directed at Krol for the reason that they are directed

to another party and therefore no answer is required.

         90.      To the extent the allegations contained in this paragraph are directed at

OLS, it denies them for the reason that they are untrue. OLS neither admits nor

denies the allegations that are directed at Krol for the reason that they are directed

to another party and therefore no answer is required.

         91.      To the extent the allegations contained in this paragraph are directed at

OLS, it denies them for the reason that they are untrue. OLS neither admits nor

denies the allegations that are directed at Krol for the reason that they are directed

to another party and therefore no answer is required.




{00081630.DOCX}                               18
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.370 Filed 02/12/21 Page 19 of 29




         92.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         93.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         94.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         95.      OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

                             COUNT III
       VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT –
                           RETALIATION
                           M.C.L. § 37.2701
                   (by John Doe 1 against OLS Krol)

         96.      OLS incorporates and realleges each and every answer stated in

response to the preceding paragraphs as if fully stated and set forth herein.

         97.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         98.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.




{00081630.DOCX}                              19
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.371 Filed 02/12/21 Page 20 of 29




         99.      OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         100. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         101. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         102. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

                                   COUNT IV
                   NEGLIGENT RETENTION AND SUPERVISION
                      (by John Doe 1 against Defendant OLS)

         103. OLS incorporates and realleges each and every answer stated in

response to the preceding paragraphs as if fully stated and set forth herein.

         104. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they constitute conclusions of law and therefore no

answer is required.




{00081630.DOCX}                           20
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.372 Filed 02/12/21 Page 21 of 29




         105. OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         106. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they constitute conclusions of law and therefore no

answer is required. To the extent an answer is deemed required, OLS denies the

allegations contained in this paragraph for the reason that they are untrue.

         107. OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         108. OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

                                      COUNT V
                               NEGLIGENT HIRING
                        (by John Doe 1 against Defendant OLS)

         109. OLS incorporates and realleges each and every answer stated in

response to the preceding paragraphs as if fully stated and set forth herein.

         110. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they constitute conclusions of law and therefore no

answer is required.

         111. OLS denies the allegations contained in this paragraph for the reason

that they are untrue.




{00081630.DOCX}                           21
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.373 Filed 02/12/21 Page 22 of 29




         112. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they constitute conclusions of law and therefore no

answer is required. To the extent an answer is deemed required, OLS denies the

allegations contained in this paragraph for the reason that they are untrue.

         113. OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         114. OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

                                    COUNT VI
                            CIVIL SEX TRAFFICKING
                              18 U.S.C. §§ 1591, 1595
                  (by John Doe 1 against Defendants Krol and OLS)

         115. OLS incorporates and realleges each and every answer stated in

response to the preceding paragraphs as if fully stated and set forth herein.

         116. To the extent the allegations contained in this paragraph are directed at

OLS, it denies them for the reason that they are untrue. OLS neither admits nor

denies the allegations that are directed at Krol for the reason that they are directed

to another party and therefore no answer is required.

         117. OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         118. OLS denies the allegations contained in this paragraph for the reason

that they are untrue.
{00081630.DOCX}                            22
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.374 Filed 02/12/21 Page 23 of 29




         119. OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

         120. To the extent that these allegations are directed at OLS, denies the

allegations contained in this paragraph for the reason that they are untrue. OLS

neither admits nor denies the allegations that are directed at Krol for the reason that

they are directed to another party and therefore no answer is required.

         121. OLS denies the allegations contained in this paragraph for the reason

that they are untrue.

                                 COUNT VII
            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                    (by John Doe 1 against Defendant Krol)

         122. OLS incorporate and reallege each and every answer stated in response

to the preceding paragraphs as if fully stated and set forth herein.

         123. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         124. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.




{00081630.DOCX}                           23
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.375 Filed 02/12/21 Page 24 of 29




         125. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

         126. OLS neither admits nor denies the allegations contained in this

paragraph for the reason that they are directed to another party and therefore no

answer is required.

                                RELIEF REQUESTED

         WHEREFORE, Defendant OLS respectfully requests that this Honorable

Court dismiss Plaintiffs’ Complaint in its entirety and award costs, including

attorney fees, as the premises permit to OLS.

                                STARR, BUTLER, ALEXOPOULOS & STONER, PLLC


                                By:   /s/ Alex L. Alexopoulos__________
                                      Alex L. Alexopoulos (P40547)
                                      Matthew D. Wellington (P78281)
                                      Attorneys for Defendant OLS
                                      20700 Civic Center Dr., Ste. 290
                                      Southfield, MI 48076
                                      (248) 864-4931
                                      ala@starrbutler.com
                                      mwellington@starrbutler.com
Dated: February 12, 2021




{00081630.DOCX}                         24
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.376 Filed 02/12/21 Page 25 of 29




    LIMITED RELIANCE UPON AND OBJECTION TO JURY DEMAND

         In response to Plaintiffs’ Jury Demand, OLS states its limited reliance upon

the jury demand previously made by Plaintiffs and, further, demand a jury trial as to

all legal claims and defenses at issue in this litigation, with the exception of all claims

that sound in equity or which in the underlying matter, intrinsically involve issues

of law for the trial judge to decide and which, therefore, are properly triable only by

the judge assigned to this case.

                                   STARR, BUTLER, ALEXOPOULOS & STONER, PLLC


                                   By:    /s/ Alex L. Alexopoulos__________
                                          Alex L. Alexopoulos (P40547)
                                          Matthew D. Wellington (P78281)
                                          Attorneys for Defendant OLS
                                          20700 Civic Center Dr., Ste. 290
                                          Southfield, MI 48076
                                          (248) 864-4931
                                          ala@starrbutler.com
                                          mwellington@starrbutler.com
Dated: February 12, 2021




{00081630.DOCX}                             25
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.377 Filed 02/12/21 Page 26 of 29




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN DOE 1 and JOHN DOE 2,

         Plaintiffs,

v.

REV. MIROSLAW KROL, and the                        Case No: 2:20-cv-13287
ORCHARD LAKE SCHOOLS (“OLS”),                      Hon. Denise Page Hood
a Michigan non-profit corp.,

         Defendants.

 Jennifer B. Salvatore (P66640)            Alex L. Alexopoulos (P40547)
 Salvatore, Prescott, Porter & Porter,     Matthew D. Wellington (P78281)
 PLLC                                      Starr, Butler, Alexopoulos & Stoner,
 105 East Main St.                         PLLC
 Northville, MI 48167                      Attorneys for Defendant OLS
 (248) 679-8711                            20700 Civic Center Dr., Ste. 290
 salvatore@sppplaw.com                     Southfield, Michigan 48076
                                           (248) 864-4931
 Ward Powers (P33739)                      ala@starrbutler.com
 Jonnie Powers (P78823)
 Law Offices of Ward M. Powers             Roy H. Henley (P39921)
 302 W. Main St.                           Jessica E. McNamara (P81885)
 Northville, MI 48167                      Thrun Law Firm, P.C.
 (248) 347-1700                            Attorneys for Defendant Krol
 wpowers@powerslawoffices.com              2900 West Rd., Ste. 400
                                           East Lansing, MI 48823
 Attorneys for Plaintiffs                  (517) 374-8864
                                           rhenley@thrunlaw.com


        OLS ORCHARD LAKE SCHOOLS’ AFFIRMATIVE DEFENSES

          OLS Orchard Lake Schools (“OLS”), through its attorneys, Starr, Butler,

Alexopoulos & Stoner, PLLC, states as follows for its Affirmative Defenses to the
{00081630.DOCX}
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.378 Filed 02/12/21 Page 27 of 29




allegations in Plaintiffs’ Complaint:

         1.       Plaintiffs’ Complaint, in whole or in part, fails to state a claim upon

which relief can be granted as a matter of fact and/or law.

         2.       Plaintiffs’ claims and/or alleged damages, in whole or in part, against

OLS are barred because OLS was not the cause-in-fact or proximate cause of any

harm or damage that Plaintiffs allege.

         3.       Claimant’s claims for physical, mental or emotional damages and lost

wages, in whole or in part, are barred by the exclusive remedy provisions of the

Michigan Workers’ Disability Compensation Act, MCL §418.101, et seq.

         4.       Plaintiffs are estopped due to their own actions, omissions, statements,

conduct, and/or misconduct.

         5.       Plaintiffs’ claims, in whole or in part, are barred by the doctrines of

unclean hands and/or laches.

         6.       Plaintiffs’ damages, if any, were caused by the acts and/or omissions of

third parties.

         7.       Plaintiffs have failed to mitigate their damages, entitlement to which is

expressly denied.

         8.       OLS acted at all times within the bounds of good faith and for

legitimate, non-retaliatory business reasons and made employment decisions

without regard to any alleged protected status or protected activity of Plaintiffs.


{00081630.DOCX}                                2
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.379 Filed 02/12/21 Page 28 of 29




         9.       OLS acted at all times within the bounds of good faith and for

legitimate, non-discriminatory business reasons and made employment decisions

without regard to any alleged protected status or protected activity of Plaintiffs.

         10.      Plaintiffs’ claims, in whole or in part, are barred because OLS

investigated and/or exercised reasonable care to prevent and promptly correct any

alleged harassing behavior in the workplace, and/or Plaintiffs unreasonably failed to

take advantage of any preventive or corrective opportunities provided by OLS or to

otherwise avoid harm.

         11.      Plaintiffs’ request for exemplary/punitive damages is barred because

the legal and/or factual bases for their claims do not permit the recovery of punitive

damages.

         12.      OLS reserves the right to add additional affirmative defenses as may be

learned in the course of discovery proceedings or otherwise.

                                     STARR, BUTLER, ALEXOPOULOS & STONER, PLLC


                                     By:   /s/ Alex L. Alexopoulos__________
                                           Alex L. Alexopoulos (P40547)
                                           Matthew D. Wellington (P78281)
                                           Attorneys for Defendant OLS
                                           20700 Civic Center Dr., Ste. 290
                                           Southfield, MI 48076
                                           (248) 864-4931
                                           ala@starrbutler.com
                                           mwellington@starrbutler.com
Dated: February 12, 2021


{00081630.DOCX}                               3
Case 2:20-cv-13287-DPH-EAS ECF No. 29, PageID.380 Filed 02/12/21 Page 29 of 29




                              CERTIFICATE OF SERVICE
                  The undersigned says that on February 12, 2021, she has
                  caused to be served a copy of Defendant Orchard Lake
                  Schools’ Answer to Complaint, Limited Reliance Upon
                  and Objection to Jury Demand, and Affirmative Defenses
                  and this Certificate of Service via the Court’s electronic
                  filing system upon all attorneys of record.
                  I declare that the above statements are true and correct to
                  the best of my knowledge, information and belief.

                                            /s/ Kiersten Plane




{00081630.DOCX}                               4
